 COCA-COLA BOTTLING COMPANY OF POTTSVILLE503Accordingly, because the Employer's conduct interfered with theemployees' exercise of a free choice of bargaining representative, weshall sustain the Petitioner's objections to the election and set theelection aside.Whet the Regional Director advises the Board thatthe circumstances permit the free choice of a bargaining represen-tative,we shall direct that a new election be held among theseemployees.OrderIT IS HEREBYORDERED that the election held on November 28, 1950,among the employees of the General Shoe Company (Marman BagPlant), Nashville,Tennessee,be, and it hereby is, set aside.MEMBERREYNOLDS,concurring:I disagreed with the majority holding in the earlierGeneral Shoecase5 that the preelection activities of the employer warranted settingaside the election.As the conduct of the Employer in the instantcase with respect to the manner in which meetings were held withemployees is indistinguishable from that of the employer in the earlierdecision I deem myself bound by the majority finding therein. I there-fore concur in my colleagues' conclusion that the election in the presentcase should be set aside. If I were not thus compelled to regard. ascoercive the employer meetings, I would view the conversations withWright, Hunt, and Reeves as isolated incidents affording insufficientbasis for directing that a new election be held .6MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Order.5 Footnote 3,supra.6Wilson and Company, Inc.,95 NLRB 882;S & S Corrugated Paper Machinery Co. Inc.,89 NLRB 1363;General Shoe Corporation,footnote 3,supra.COCA-COLABOTTLING COMPANY OF POTTSVILLEandEMPLOYEES OFCOCA-COLA BOTTLING COMPANYOFPOTTSVILLE,PETITIONERandLOCAL 429, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN & HELPERS OF AMERICA,AFL.Case No.4-RD-64.December 12,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold X. Summers,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed1The hearing officer referred to the Board the Union's motion to dismiss the petitionin this proceeding.For the reasons set forth in paragraph3, infra,thismotion is herebygranted.97 NLRB No. 73. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in this case, the Board finds:1.The business of the Employer :The Employer, a Pennsylvania corporation with its office and soleplace of business at Pottsville, Pennsylvania, bottles, sells, and dis-tributes a nationally advertised drink, Coca-Cola, as well as othercarbonated beverages, in Pottsville and surrounding territory. Itoperates under a franchise granted by Coca-Cola Bottling Co.(Thomas), Inc., a Delaware corporation having its principal officeat Chattanooga, Tennessee; 2 this franchise gives the Employer theexclusive right to make and distribute bottled Coca-Cola in a partof Schuylkill County, Pennsylvania 3Pursuant to the franchise,all syrup used in the manufacture of bottled Coca-Cola by the Em-ployer is shipped to it from the Delaware corporation's Kearney,New Jersey, plant, upon orders placed with that corporation's Chat-tanooga office.The Employer's purchases of such syrup during 1950were valued at approximately $50,000. In addition, the Employerpurchased other materials such as bottles, crowns, cases, and chemicals,valued at approximately $10,000; practically all of such materialswere shipped to the Employer from outside Pennsylvania.Duringthis same year, the Employer sold all its bottled drinks, valued atapproximately $208,000, within Pennsylvania; approximately 20 per-cent of its sales were made to plants of industrial concerns which shipgoods in interstate commerce.On the basis of the foregoing, and particularly the franchise agree-ment and the fact that the Employer purchases all its syrup from theDelaware corporation, we conclude that the Employer operates as anintegral part of a multistate system devoted to the manufacture anddistribution of a national product.We find that the operations ofthe Employer affect commerce within the meaning of the Act and,contrary to the contention of the Union, that it would effectuate thepolicies of the Act to assert jurisdiction in this case .42.The Petitioner, a group of employees of the Employer, assertsthat the Union is no longer the representative, as defined in Section 9(a) of the Act, of the employees designated in the petition.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 92 The Delaware corporation in turn operates under contract with The Coca-Cola Com-pany,a Nation-wide organization having its principal offices at New York City, andAtlanta, Georgia.3The franchise prohibits the Employer from bottling,selling, or distributing substituteor imitation products,from selling or distributingCoca-Cola outside its franchised terri-tory, and from transferring any part of its franchised territory without the consent ofthe Delaware corporation and The Coca-Cola Company.Approval of the Delaware cor-poration and The Coca-Cola Company was required for the transfer of the franchise, in1946, to the Employer from the Employer's predecessor.4SevenUp Bottling Company ofMiami, Inc., 92NLRl3 1622.- COCA-COLA BOTTLING COMPANY OF POTTSVILLE505(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union, which has never been certified by the Board, was volun-tarilyrecognizedby the Employer, about June 1, 1947, as the repre-sentative of the employees designated in the petition.The mostrecent contract between the Employer and the Union was executedfor a term of 1 year, from June 1, 1950, and from year to year there-after, unless notice of intention to modify or terminate was given atleast 60 days prior to the anniversary date of the contract.By letterdated March 25, 1951, and received by the Employer on March 27,1951, the Union requested a meeting with the Employer to negotiatea new contract.About April 6, 1951, the Employer was presentedwith a letter signed by a majority of the employees in the contract unit,stating that such employees preferred to work for the Employer with-out belonging to the Union, and requesting the Employer not to enterinto any negotiations on their behalf.The petition in this proceedingwas filed on April 17, 1951.Because of the pendency of this pro-ceeding and the doubt cast on the Union's majority status by the em-ployees' letter of April 6, the Employer has refused to enter intonegotiations with the Union, and has not recognized the Union asthe representative of its employees since May 31, 1951, the end of thecontract's yearly term.As it is clear from the foregoing and the entire record that theUnion's letter of March 25 effectively forestalled the automatic renewalof the contract; we find, contrary to the contention of the Union, thatsuch contract is not a bar to this proceeding.-'We also find that theEmployer does not recognize the Union as the representative of theemployees involved herein.In this connection, we disagree with ourdissenting colleagues that the Employer's withdrawal of recognitionwas not absolute, but was merely temporary and qualified.As notedabove, the Employer has refused to negotiate with or recognize theUnion since the end of the contract term, and there is no evidence thatabsent new proof of majority status, the Employer intended to resumerecognition of the Union upon the conclusion of this proceeding.Moreover, as the Board has consistently held, it is the fact of an em-ployer's withdrawal of recognition from a union, or his questioningof its majority claim; and not his motives or intentions, which is ma-terial in a representation proceeding.'As the Union has never beencertified and it is not currently recognized, we find that the Board5Peters SausageCompany,95 NLRB 740.Wefind it unnecessary,therefore, to deter-mine whether,as the Employer contends, the contractalso contains an unlawful union-securityclause.9 See,e.g.,Philadelphia Electric Company,95NLRB 71 ; S.C. PenneyCompany,86NLRB 920. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot empowered to direct an election on the petition in thisproceeding.TNor do we agree with Member Reynolds that the requirement ofcurrent recognition is to be tested as of the date' of the filing of thepetition, rather than as of some later date. , Section 9 (c) (1) (A)(ii) of the Act, pursuant to which the petition herein was filed, directsthe Board to investigate a petition for decertification when such peti-tion asserts, in substance, that the certified or currently recognizedbargaining representative is no longer a representative as defined inSection 9 (a), and further directs the Board to provide for a hearingif it has reasonable cause to believe that a question of representationaffecting commerce exists.Such an investigation was made and sucha hearing was held in this proceeding.Section 9 (c) (1) further pro-vides, however, that the Board shall direct an election if it "findsuponthe record of such hearingthat such a question of representationexists."[Emphasis supplied.]Thus, the language of the Act pro-vides that the record of the hearing, and not the contents of the peti-tion, shall constitute the basis for the Board's determination of whethera question of representation exists, and consequently whether an elec-tion should be directed.Moreover, the use of the present tense in theabove-quoted provision of the Act clearly indicates that the question ofrepresentation must exist at the time of the Board's finding and not,as Member Reynolds would hold, as of sometime prior thereto.As thequestion of representation, in our opinion, ceased to exist in this casewhen the Employer withdrew his recognition of the Union, the Boardclearly may not make a finding that such a question still exists.Furthermore, such a view is consistent with the Board's practice indetermining in other situations whether the essential prerequisites arepresent for finding that a question of representation exists.Thus,with respect to a petition filed by a union, the Board has held that therefusal of an employer to recognize the union at the hearing is sufficientto raise a question of representation, irrespective of the allegations inthe petition, or the fact that there had been no claim or refusal prior tothe hearing.8And with respect to decertification and employer peti-tions, the Board has held that a disclaimer of interest by the union issufficient to require dismissal of the petition, although such disclaimermay have been made for the first time at the hearing,9 or even after thehearing.10Consistency, and the mandate of Section 9 (c) (2) of the7Anderson-Wagner, Inc., 94NLRB 291 ;Queen City Warehouses,Inc.,77 NLRB 268.8 See, e. g.,Mesta Machine Company,94 NLRB 1624:Advance Pattern Company,80NLRB 29.8 See, e. g.,GriffinHosiery Malls,Inc.,83 NLRB 1240;Terrytoons,Inc., 77NLRB 471;Ny-Lint Tool & Manufacturing Co., 77NLRB 642.10See, e. g.,Bonita Ribbon Mills,88 NLRB 241;Federal Shipbuilding and DrydockCompany,77 NLRB 463. COCA-COLA BOTTLING COMPANY OF POTTSVILLE507Act,l1 require that the Board apply the same rules of decision to thisproceeding, and determine the existence of the question concerningrepresentation as of the present.We cannot agree with Member Reynolds that the dismissal of thepetition in this proceeding would subvert the intent of Congress.Thedecertification process was designed to enable employees at an appro-priate time to unseat a union which, because of certification or recog-nition, enjoyed the status of a bargaining representative.Here theUnion is not certified; it is not recognized, and there is thus nothing todecertify.To direct an election in these circumstances would not onlyresult in a waste of Federal funds, but would also, for 12 months, denyto the employees the right to select a representative of their own choos-ing, should they so desire 12 ' It is true, as Member Reynolds points out,that the Employer might, after our dismissal of the petition herein,again recognize the Union as the representative of its employees.However, we do not believe that such a speculative possibility is suf-ficient to warrant a strained construction of the Act which wouldrequire the Board to use Federal funds to conduct an election whichmay deny to the employees for 12 months the right to select any repre-sentative.In any event, the Board has sufficient power to preventthe abuse of its processes including the power to reinstate the petitionherein.13Accordingly, on the basis of the foregoing and the entire record, weshall dismiss the petition.-OrderITISHEREBY ORDEREDthatpetition herein be, and it hereby is,dismissed.MEMBERREYNOLDS, dissenting :I disagree with my colleagues' conclusion that the Employer doesnot "currently recognize" the Union within the meaning of Section 9(c) (1) (A) (ii) of the Act and that therefore the Board is not empow-ered to direct an election on the instant decertification petition.Section 9 (c) (1) (A) (ii) in pertinent part specifically providesthatwhenever a petition is filedby employeesassertingthat alabororganizationwhichis being currently recognized bytheir employer1' Section 9 (c) (2) provides in pertinent part:In determining whether or not a question of representation affecting commerceexists, the same regulations and rules of decision shall apply irrespective of theidentity of the persons filing the petition or the kind of relief sought. . . .uCf.Federal Shipbuilding and Drydock Company, supra.Is See, e. g.,Standard&Poor's Corporation,96 NLRB 127;Hollister&Company,95NLRB 167.'In view of our disposition of this case,we find it unnecessary to consider the othergrounds advanced by the Union in support of its motion to dismiss. 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDas the bargaining representativeisnolonger a representative theBoard shall investigate such petition.This clear and unambiguouslanguage of the section itself shows that the requirement of currentrecognition is to be testedas ofthe date the petition is filed and not atsome time subsequent thereto as the majority does in this case.15 Isee no reason, nor has the majority assigned any, for ignoring thestandardof timeliness established by this section and substitutinga rule which has the effect of subverting the intent of Congress togive employees the right to withdraw their prior designation of abargaining representative.Thus, under the majority decision theemployees' right to the processing of an otherwise proper petitionmay be barred by their employer's use of the simple expedient ofwithdrawing recognition of the union at any time after the filing ofa petition and before the holding of an election. Indeed, the presentdecision would make it perfectly possible for an employer not onlyto veto the desire of his employees to divest themselves of an undesiredbargaining representative, but also to foist that representative on hisemployees by entering into a contract with it after the petition ofthe employees was dismissed. I am convinced that such a resultis incompatible with the intent of Congress in enacting this section ofthe Act.Since the Employer in the instantcaserecognized the Unionon April 17, 1951, when, the employee petitioners herein filed theirpetition, it is my opinion that the requirements of Section 9 (c) (1)(A) (ii) have been met and that the Board is thereby authorized todirect an election.Moreover, even if I were to agree with the majority's position thatonly the present recognition status of the Union is relevant, I donot think the facts in this case warrant dismissal of the petition. Inmy opinion there was not here an absolute withdrawal of recognitionby the Employer, but rather a mere temporary suspension of recogni-tion pending resolution by the Board of the issue whether the Unionin fact represents a majority of the employees. I would thereforefind the Employer's withdrawal of recognition to be qualified andinsufficientas a reasonfor dismissing the petition.It seems to me thatmy colleagues' resolution of this question leads to an anomalousresult in that the very petition which an employerassigns asthe basisfor his refusal of recognition of a union is dismissed because ofsuch refusal.Accordingly, I would direct an election in this case.15 Indeed,one of the earliest Board decisions on this subject, namely theQueen Citycase,footnote7, supra,tends to support the view which I espouse.Thus, the basis for dismiss-ing the petition in that case was that "the Employer,at the time the, petition was filed,andalso presently,refuses to grant unqualified recognition in the absence of proof of a majority."[Emphasis supplied.]If, as my colleagues now hold, only the present recognition status ofa union is determinative,it is difficult to understand why the Board in theQueen Citycasefound it necessary to attach significance to the fact that the employer refused to recognizethe union at the time the petition was filed. MUSWICK BEVERAGE AND CIGAR CO., INC.509CHAIRMAN HERZOG, dissenting:I join Mr. Reynolds in believing that an election should be directedhere, limiting my reasons to those recited in the last paragraph ofhis opinion.His final sentence seems to me compelling.MUSWICK BEVERAGE AND CIGAR CO., INC.,andINTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS,LOCAL 878, AFL, PETITIONER.Case No. 32-RC-388.December 12,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeJohnC. Truesdale,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Arkansas company, with its sole office andplace of business at Little Rock, Arkansas, is engaged in the wholesaledistribution of beer, tobacco products, and sundry merchandise, andis the exclusive distributor of Pabst Blue Ribbon Beer for PulaskiCounty, Arkansas.During the year 1950 the Employer's purchasestotaled $676,868, of which more than 90 percent was shipped directlyfrom points outside the State of Arkansas.During the same year,the Employer's sales amounted to $772,964, all of which was soldwithin the State of Arkansas.As the direct inflow is in excess of $500,000 in value annually, wefind, contrary to the Employer's contention, that the Employer isengaged in commerce and that it will effectuate the policies of the Actto assertjurisdiction in this case.22.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitionerseeksa unit of all beer driversalesmen,excludingmerchandise or footsalesmen,3merchandise driversalesmen,mer-'The Employer's name appears as amended at the hearing.2 Federal Dairy Co., Inc.,91 NLRB 638.3The parties stipulated to the exclusion of this category.97 NLRB No. 76.